United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-3748
                       ___________________________

                               Lawrence Coleman

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Larry Crawford, Department Director; Matt Sturm, Director; Martin, CC III; Alan
 Earls, Division Director; Dave Dormire, Director; Paul Gore, FUM; Joe Saint,
 Grievance Officer; Jeff Norman, Warden; Okiron, CO I; Kelly Morris, Deputy
Warden; Michael Redburn, CO I; Nina Henderson, FUM; Edward Ruppel, CCM;
  Joann Wilson, CCM; Conn, Sergeant; Blackmon, Sergeant; Richard Corser,
 Lieutenant; Scott Kintner, CCM; Dwayne Kempker, Deputy Division Director;
                Billy Dunbar, Assistant Warden; Baumann, CO I

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                    Appeal from United States District Court
              for the Western District of Missouri - Jefferson City
                                ____________

                            Submitted: June 24, 2014
                              Filed: July 17, 2014
                                 [Unpublished]
                                 ____________

Before BYE, COLLOTON, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
      In September 2013, Missouri inmate Lawrence Coleman, pro se, moved for
leave to proceed in forma pauperis (IFP) and filed a 42 U.S.C. § 1983 complaint
against numerous Jefferson City Correctional Center (JCCC) officials. He claimed,
in part, retaliation for filing internal grievances at the JCCC. The district court
determined that Coleman had three strikes under 28 U.S.C. § 1915(g) and had not
made a credible claim of imminent danger of serious physical injury. The court
denied him leave to proceed IFP and dismissed his complaint preservice. Coleman
then filed a Federal Rule of Civil Procedure 59(e) motion to alter or amend the
judgment, and a supplemental document asserting additional recent facts about
imminent danger. The district court summarily denied the post-judgment motion.

       Coleman filed a timely notice of appeal, moving for leave to appeal IFP. In
response to a show-cause order, he submitted a document referencing some of his
prior allegations about imminent danger.

       Upon careful review of Coleman’s complaint, supplemental document, and
response to the show-cause order, this court concludes that his assertions—including
specific allegations that he was threatened with bodily harm by JCCC officials, forced
to sign “enemy” waivers, and assaulted multiple times by other inmates—sufficiently
demonstrate imminent danger for purposes of appeal. See Martin v. Shelton, 319 F.3d
1048, 1050-51 (8th Cir. 2003) (requisite imminent danger of serious physical injury
must exist at time complaint or appeal is filed); Ashley v. Dilworth, 147 F.3d 715, 717
(8th Cir. 1998) (per curiam) (requisite imminent danger of serious physical injury
must exist at time of the complaint filing; finding imminent danger where plaintiff
alleged that defendants had threatened to, and did knowingly, place plaintiff near
inmates on “enemy list,” leading to violent assaults); Ibrahim v. Dist. of Columbia,
463 F.3d 3, 6-7 (D.C. Cir. 2006) (in determining whether plaintiff has satisfied
imminent-danger exception for purposes of request for leave to appeal IFP, appellate
court may look to complaint). This court concludes that the district court erred in
denying Coleman IFP status and dismissing his complaint preservice. See Owens v.

                                         -2-
Isaac, 487 F.3d 561, 563 (8th Cir. 2007) (per curiam) (de novo review of district
court’s interpretation and application of § 1915(g)); Chavis v. Chappius, 618 F.3d
162, 169-70 (2d Cir. 2010) (inquiry into whether allegations qualify for § 1915(g)
exception should not be overly detailed; § 1915(g) is not vehicle for determining
merits of claim, but rather only the threshold procedural question).

       This court grants leave to appeal in forma pauperis, vacates the judgment of the
district court, and remands for further proceedings in accordance with this opinion.
                        ______________________________




                                         -3-